DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: . Regarding Claim 1, the structure of 3D mold comprising an upper and lower die with recited features of claim 1 is deemed novel and unobvious. Also, in addition the steps of assembling the mold and the grating master template i.e. “  wherein firstly, the washed upper die, the washed lower die and the washed grating master template are taken out for subsequent use; then, the grating master template is installed between the first strip-shaped protrusion and the second strip-shaped protrusion of the lower die; finally, the assembled mold is obtained for subsequent use by clamping the upper die at outer sides of the first strip-shaped protrusion and the second strip-shaped protrusion of the lower die and fixing the upper die and the lower die together; in the assembled mold, a top surface height of the grating master template is greater than top surface heights of the first strip-shaped protrusion and the second strip-shaped protrusion of the lower die and less than a top surface height of the upper die “ is deemed to be novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2004043664, US 20080041475.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DEBJANI ROY/Examiner, Art Unit 1741             

/MARC C HOWELL/Primary Examiner, Art Unit 1774